Citation Nr: 1447687	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-06 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to April 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the San Diego, California Department of Veteran Affairs (VA) Regional Office (RO) that continued a noncompensable rating.  At his request, an August 2012 videoconference hearing was scheduled, but the Veteran withdrew his hearing request by correspondence dated that same month. 

The Board notes that the substantive appeal in the record was received in January 2011, a full year after the statement of the case was issued.  However, the record shows that the Veteran originally sent a substantive appeal in February 2010, which was lost.  In December 2010, the AOJ sent the Veteran a letter asking him to submit a new substantive appeal within 60 days; therefore, the Veteran's January 2011 filing was timely.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Certain VA treatment records appear to be outstanding.  The Veteran receives regular audiological treatment from VA providers, particularly at the Mission Valley VA Outpatient Clinic (OPC).  However, the most recent records of such treatment in the record are dated in July 2013.  As records of VA treatment are constructively of record, they must be secured.

Furthermore, it appears that the Veteran was scheduled for an audiological examination in September 2012 after an August 2012 statement alleged that his hearing loss had become worse, but did not report for that examination.  VA treatment records from April 2012 show "clinically significant changes" to include a 32 percent decline in word recognition scores.  The most recent VA examination of record is dated in January 2010, and the examiner at the time indicated the puretone threshold responses were of questionable validity, and that the examination was therefore totally inadequate.  The Veteran has indicated in a June 2013 correspondence that he would be willing to report for another audiological examination if necessary.  In light of the above, particularly considering the only examination of record is inadequate and the allegations (with supporting evidence) of worsening since, remand for a contemporaneous examination is needed.

However, the Board stresses that failure to report to a VA examination scheduled in conjunction with a claim for an increased rating will leave the Board no further choice but to deny the claim under 38 C.F.R. § 3.655(b).  It reminds the Veteran that VA's duty to assist is not a one-way street, and the Veteran is also expected to bear a certain level of responsibility in helping to develop his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated records of all VA treatment the Veteran has received for his bilateral hearing loss, particularly those dated since July 2013, to specifically include records from the Mission Valley VAOPC.

2. After any additional records are associated with the claims file, provide the Veteran an examination to determine the current severity of his bilateral hearing loss disability.  The entire record must be reviewed, and all tests and studies deemed necessary must be conducted.  Based on examination of the Veteran, the examiner should report all pertinent findings and features of the disability, to specifically include the results of puretone threshold testing and Maryland CNC speech discrimination tests.  The examiner must also note any effects on daily living caused by his hearing loss, and the degree of functional impairment caused by his hearing loss.

3. Then, review the record and readjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



